The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for two years.
The recognizance for the appeal is fatally defective. It is in the form of an ordinary appearance bond. It fails to state that appellant was convicted of a felony; and nowhere therein is appellant bound to abide the "judgment of the Court of Criminal Appeals of the State of *Page 175 
Texas." Article 817, C. C. P.; Smart v. State, 116 Tex. Crim. 639,32 S.W.2d 197; Lynch v. State, 102 Tex. Crim. 638,279 S.W. 271. Appellant being enlarged on a fatally defective recognizance, this court is without jurisdiction. Smart v. State, supra; Read v. State, 109 Tex. Crim. 314,4 S.W.2d 547.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.